t c memo united_states tax_court willard james collins and barbara n collins petitioners v commissioner of internal revenue respondent docket no filed date willard james collins and barbara n collins pro_se elke e franklin for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively after concession sec_1 the issues before this court are whether petitioners are entitled to their claimed 1petitioners conceded that they received dividend income of dollar_figure and interest_income of dollar_figure in tax_credit under section for the domestic_production and sale of fuel derived from nonconventional sources for and respectively whether petitioners can deduct payments of dollar_figure and dollar_figure made in and respectively as expenses of a trade_or_business under sec_162 or as investment_expenses under sec_212 and whether petitioners can deduct as theft losses under sec_165 for or the payments made to gas recovery partner sec_2gp in and findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they timely filed joint federal_income_tax returns for and petitioners resided in texas at the time they filed the petition for years petitioners used the tax preparation services of mr tax of america owned by edward wayne adams mr adams prepared their tax returns for those years including and in date while preparing petitioners’ tax_return mr adams recommended claiming tax_credits for the production and sale of fuel from a nonconventional source fns tax_credit to reduce the tax petitioners owed for that year mr adams provided documents discussing energy credits and ga sec_2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure recovery partner sec_2gp’s landfill_gas rights and assignments yet none of those documents concerned the landfills in which petitioners later invested on date petitioners issued a check for dollar_figure to gas recovery partner sec_2gp which cashed it on date mr adams provided the support statement for sec_29 fns tax_credits that stated that gas recovery partner sec_2gp owned biomass gas wells in puerto rico puerto rico wells and that mr collins was entitled to a sec_29 tax_credit the statement identified the puerto rico wells’ environmental protection agency epa designation as prd98051213 erc qf98-71-rd hoyo mula wad and calculated the allowable fns tax_credit using mr collins’ share ownership_interest in that landfill petitioners did not inquire into gas recovery partner sec_2gp’s activities or the purported source of the fns tax_credits nor did mr adams and petitioners ascertain whether gas recovery partner sec_2gp was the owner of the landfill that was supposedly generating the nonconventional fuel furthermore no contract was executed to document the transaction petitioners followed mr adams’ advice and claimed the fns tax_credit for petitioners timely filed a joint federal_income_tax return indicating that they earned dollar_figure of taxable_income and owed dollar_figure of tax and claiming a dollar_figure fns tax_credit and dollar_figure of federal_income_tax withholding on the basis of that information petitioners would receive a refund of dollar_figure for petitioners again followed mr adams’ advice but claimed the fns tax_credit for a landfill in ohio ohio landfill on date petitioners issued a check for dollar_figure to gas recovery partner sec_2gp which cashed it on date mr adams provided the support statement for sec_45 fns tax_credits that indicated that gas recovery partner sec_2gp owned the biomass gas wells and that petitioners were entitled to the sec_45 tax_credit the statement also identified the epa designation of the ohio landfill as ottawa co lf port clinton montgomery co again mr adams did not provide any other information on whether gas recovery partner sec_2gp owned the ohio landfill petitioners claimed as the purported source for the production of the qualifying fuel and petitioners did not inquire into gas recovery partner sec_2gp’s activities or its ownership of the ohio landfill mr adams also advised petitioners to file a schedule c profit or loss from business reflecting a profit or loss from a business and indicating that 3the energy policy act of publaw_109_58 sec 119_stat_1011 redesignated sec_29 as sec_45k effective for fuel produced and sold from nonconventional resources after date however sec_45k or sec_29 differs from sec_45 because sec_45 generally allows a tax_credit for electricity generated from certain renewable resources all supporting documents attached to petitioners’ return cite sec_45 as the authority for claiming the fns tax_credit for they operated an alternative_energy activity at their home despite the fact that they never engaged in such an activity petitioners timely filed their joint federal_income_tax return stating that they earned dollar_figure of taxable_income and owed dollar_figure of tax and claiming a dollar_figure fns tax_credit and dollar_figure of federal_income_tax withholding although petitioners never received any income from the alternative_energy activity their schedule c indicated that from the activity they earned gross_income of dollar_figure and incurred other expenses of dollar_figure resulting in net_income of dollar_figure those expenses consisted of a production cost of dollar_figure a gas blower expense of dollar_figure an air compressor expense of dollar_figure an office expense of dollar_figure a shop cost of dollar_figure a utilities expense of dollar_figure a testing cost of dollar_figure and a line fee of dollar_figure on the basis of that information petitioners would receive a refund of dollar_figure by petitioners became suspicious of mr adams and the venture and terminated their relationship with him petitioners did not know that what they had purchased was a sham by notice dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively that notice informed petitioners that their fns tax_credit was disallowed because they had failed to establish their entitlement to the credit the puerto rico landfill did not produce or sell any qualifying fuels for and also for and neither petitioners nor gas recovery partner sec_2gp had an ownership_interest in the puerto rico and ohio landfills opinion generally the commissioner’s determination of a federal tax_deficiency is presumed correct and the taxpayers must bear the burden of proving otherwise see rule a 503_us_79 290_us_111 i sec_29 and sec_45k credit subject_to various limitations former sec_29 redesignated sec_45k for years ending after date provided a credit for producing fuel from a nonconventional source the credit is based on the fuel produced and attributable to the taxpayer because neither petitioners nor the person they dealt with or the partnership they paid had an interest in a fuel-producing source and no fuel was produced the complexities of the credit provision need not be explored here see generally 114_tc_83 109_tc_112 affd sub nom 170_f3d_1294 10th cir petitioners stipulated that they did not own the landfills in either puerto rico or ohio and that the puerto rico landfill in which they allegedly invested did not produce any alternative fuels on the basis of the stipulated facts petitioners are not entitled to the fns tax_credits under sec_29 for and ii deductions under sec_162 and sec_212 sec_162 provides for a deduction for all ordinary and necessary expenses paid_or_incurred during the year in carrying on any trade_or_business sec_212 allows a deduction for all ordinary and necessary expenses_incurred during the year for the production or the collection of income although these two sections provide for deductions of ordinary and necessary expenses they are considered in_pari_materia requiring petitioners to engage in those activities with a profit-seeking motive independent of tax savings see 85_tc_557 sec_1_183-2 income_tax regs otherwise any expenses_incurred in an activity entered into without a profit-objective would be reviewed under sec_183 the profit-objective analysis under sec_183 governs particular shelter investments see beck v commissioner supra pincite n schwartz v commissioner tcmemo_1991_380 while a reasonable expectation of profit is not required petitioners’ objective of making a profit must be bona_fide 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir affd without published opinion sub nom hook v commissioner kratsa v commissioner leffel v commissioner rosenblatt v commissioner zemel v commissioner 734_f2d_5 3d cir whether petitioners possessed the requisite profit objective is a question of fact to be resolved on the basis of all the facts and circumstances see beck v commissioner supra pincite although no one factor is determinative greater weight must be given to objective facts than to petitioners’ mere statement of their intent see id no deduction is here allowable for petitioners’ dollar_figure payment made in because that payment was not made during the years at issue as for the payment the court finds that this payment is not deductible under either sec_162 or sec_212 the record indicates that petitioners did not engage in the activity for the primary purpose of seeking a business profit petitioners had no knowledge regarding the partnership nor did they attempt to inquire into the fuel production activity or seek expert advice on the production of nonconventional fuel petitioners relied on mr adams exclusively for tax_advice although petitioners claimed expense deductions for operating a schedule c activity at their home the record does not indicate that petitioners actually operated such an activity at their home or received any income from such an activity for those reasons respondent conceded that petitioners are not subject_to tax on dollar_figure of income attributed to an alternative_energy activity reported on schedule c furthermore petitioners did not assume any risk or incur net expenses as a result of claiming a credit for they paid gas recovery partner sec_2gp less than their claimed fns tax_credit petitioners engaged in this activity primarily for tax purposes-- to offset their income the payment is not allowable as a deduction under sec_162 or sec_212 iii loss deduction under sec_165 sec_165 provides a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the losses to those incurred_in_a_trade_or_business those incurred in transactions entered into for profit but not connected with a trade_or_business and those losses of property due to fire storm shipwreck or other_casualty or from theft as discussed above petitioners did not operate a trade_or_business or engage in an activity with a profit objective so petitioners instead seek a deduction under the theft_loss provision sec_165 provides that any loss arising from the theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss petitioners’ losses of the payments made in and cannot be deducted as theft losses under sec_165 for and respectively because there is no evidence that they discovered the losses during and to reflect the foregoing decision will be entered for respondent
